TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 5, 2015



                                      NO. 03-13-00594-CR


                             Joseph Edward McKenzie, Appellant

                                                v.

                                  The State of Texas, Appellee




       APPEAL FROM THE 155TH DISTRICT COURT OF FAYETTE COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment adjudicating guilt entered by the trial court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.